Citation Nr: 0123916	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  94-36 830	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a right knee injury with 
degenerative arthritis.  

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right knee injury on and after 
June 22, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 6, 1976, to March 5, 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1992 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied a rating in excess of 
10 percent for the veteran's service-connected right knee 
disability.  

This case was previously before the Board in April 1997, and 
was Remanded to the RO for additional development of the 
evidence, to include another VA orthopedic examination and a 
medical opinion as to the extent of the veteran's functional 
impairment stemming from his right knee disability.  In 
addition, the RO was instructed to adjudicate the issue of 
service connection for a left knee disability as secondary to 
the veteran's service-connected right knee disability.  

While the case was in Remand status, an RO decision of July 
2000 granted an increased rating of 20 percent for the 
veteran's service-connected right knee disability, effective 
June 22, 1999; granted a separate 10 percent evaluation for 
post-traumatic degenerative arthritis of the right knee, 
effective June 22, 1999; and denied service connection for a 
left knee disability as secondary to the veteran's service-
connected right knee disability.  The veteran was notified of 
those decisions and of his right to appeal, but failed to 
initiate an appeal of those determinations.  Thus, the only 
issues in appellate status are those of entitlement to a 
rating in excess of 10 percent for postoperative residuals of 
a right knee injury, and entitlement to a 

rating in excess of 20 percent for postoperative residuals of 
a right knee injury on and after June 22, 1999, including on 
an extraschedular basis.

When a veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board finds that the actions requested on remand have 
been satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  

In his informal hearing presentation, dated September 24, 
2001, the veteran's representative undertook to raise the 
additional issues of a rating in excess of the separate 10 
percent evaluation for the veteran's service-connected 
traumatic arthritis of the right knee and service connection 
for peptic ulcer disease as secondary to anti-inflammatory 
medications taken for relief of right knee symptoms.  Those 
issues are referred to the RO for appropriate disposition.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 114 Stat. 2096, 2099 §§ 2-7, 114 Stat. 2096, 2096-2099 
(effective November 9, 2000) [to be codified as amended at  
38 U.S.C.A §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  The cited law eliminates the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  




Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
Except for the amendments governing reopened claims, those 
regulations "merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA." 66 
Fed.Reg. 45, 629.  Where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions are alos satisfied.

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2096-2099 (November 9, 2000);  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (November 9, 2000) [to be codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A].  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The record shows that the RO has obtained the veteran's 
complete service medical records, as well as all private and 
VA medical records identified by the claimant.  Further, the 
veteran has been afforded VA orthopedic examinations of his 
right knee disability in December 1986, in October 1993, in 
July 1996, and in June 1999, as well as a personal hearing 
before an RO Hearing Officer in August 1993.  In 
addition, the veteran and his representative were notified of 
the enactment and pertinent provisions of the VCAA by RO 
letter of August 31, 2001.

The record further shows that neither the appellant nor his 
representative have argued a duty-to-assist issue in raising 
the VCAA.  Neither is it asserted that the notification 
responsibilities codified by the VCAA apply to his case, or 
that additional notice would have resulted in any new 
evidence for his claim.  As to the impact of the VCAA, the 
Board concludes that there is no question that the appellant 
was fully notified and aware of the type of evidence required 
to substantiate his claim, and that nothing in the VCAA could 
change that.  The Board concludes further that the extensive 
factual development in this case, reflected in the record on 
appeal and in the Board's April 1997 remand, indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim.  See  38 U.S.C. A. 
§ 5103A(a)(2).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
has been fully met.  

2.  Effective June 21, 1992, the veteran's postoperative 
residuals of a right knee injury were manifested by credible 
complaints of frequent right knee pain, and objective 
findings of swelling, crepitus, pain on standing, a positive 
Trotter's sign, tenderness at the medial joint line, and 
degenerative osteoarthritis, requiring a knee brace and 
productive of limitation of function; moderate impairment of 
the right knee was demonstrated.  

3.  Effective July 12, 1996, the veteran's postoperative 
residuals of a right knee injury were manifested by credible 
complaints of frequent pain and swelling, with frequent sleep 
disturbance, and objective findings of swelling on the 
lateral aspect of the patella, tenderness of the lateral 
aspect of the knee, positive Lachman's and McMurray's test, 
quadriceps muscle atrophy, limitation of flexion to 135 
degrees, deformity consistent with multiple arthroscopic 
procedures, and X-ray evidence of suprapatellar joint 
effusion, medial joint space narrowing, and spur formation 
consistent with degenerative arthritic changes; severe 
impairment of right knee function was demonstrated.  

4.  On and after June 21, 1992, X-ray evidence disclosed 
degenerative changes of the veteran's right knee with painful 
motion.

5.  The veteran's service-connected postoperative residuals 
of a right knee injury are not manifested by unusual or 
exceptional factors such as marked interference with 
employment or frequent periods of hospitalization such as to 
render inapplicable the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
postoperative residuals of a right knee injury are met, 
effective June 21, 1992.  38 U.S.C.A. § 1155 (West 1991),  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for a disability rating of 30 percent for 
postoperative residuals of a right knee injury are met, 
effective July 12, 1996.  38 U.S.C.A. § 1155 (West 1991),  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

3.  The criteria for a separate disability rating of 10 
percent for arthritis of the right knee are met, effective 
June 21, 1992.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003 (2001);  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

4. The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2001);  Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records, including a Medical 
Board report, disclosed a right knee injury with X-ray 
evidence of osteoarthritis during active service, and those 
findings were confirmed on postservice VA examination in June 
1979.  A rating decision of July 1979 granted service 
connection for residuals of a right knee injury with internal 
derangement and degenerative arthritis, evaluated as 10 
percent disabling under Diagnostic Code 5257.  That decision 
took into account the veteran's history of right knee 
instability and chondromalacia.

In September 1986, the veteran underwent an arthroscopy and 
partial medial meniscectomy of the right knee to repair a 
displaced bucket-handle tear of the right medial meniscus.  A 
rating decision of November 1986 granted temporary total 
disability benefits under the provisions of  38 C.F.R. Part 
4, § 4.30 (2001).

In June 1989, the veteran was found to have internal 
derangement of the right knee with associated underlying 
degenerative arthritic changes, and underwent private 
diagnostic arthroscopy, arthroscopic medial meniscectomy, 
debridement of a chondral abrasion eburnated bone of the 
femoral grove, and debridement of the suprapatellar plica and 
adhesions at Hackley Hospital.  VA examination in September 
1989 revealed limitation of right knee flexion to 130 
degrees, synovial thickening, and ligamental laxity.  A 
rating decision of November 1989 granted temporary total 
disability benefits under the provisions of  38 C.F.R. Part 
4, § 4.30 (2001).

In a statement received at the RO on July 21, 1992, the 
veteran requested a rating in excess of 10 percent for his 
right knee disability, citing treatment at the VA outpatient 
clinic, Grand Rapids, and treatment by Dr. H., a private 
orthopedic surgeon.  

Private treatment records from Dr. H., dated from May 1989 to 
June 1992, cite the veteran's persistent right knee problems, 
including pain on standing and weight-bearing.  Records dated 
in June 1992 show that the veteran's right knee continued to 
be symptomatic, with swelling, crepitus, pain on standing and 
"permanent limitations".  He had been laid off from his job 
due to the absence of sufficient work permitted by his 
physician-imposed restrictions, i.e., limited twisting and 
bending, not standing more than 50 percent of the time, and 
not lifting more than 50 pounds.  

An August 1992 statement from Dr. E., a private physician, 
showed that the veteran was restricted from repetitive 
squatting, kneeling, or stair climbing, standing for more 
than two hours, or walking more than one-quarter mile because 
of his right knee disability.  

An August 1992 report of VA orthopedic examination cited the 
veteran's complaints of right knee pain and his history of 
two right medial meniscectomies in September 1986 and in June 
1989, returning to work with restrictions on lifting and 
prolonged walking or standing prior to being placed on 
extended medical leave.  Examination of the right knee 
disclosed healed arthroscopic scars, without swelling, 
deformity, muscle atrophy, crepitation, popping, ligamental 
laxity, or limitation of motion.  The diagnosis was 
postoperative residuals of injury, right knee, with 
meniscectomies times two.

VA outpatient treatment records dated in September 1992 
disclosed right knee crepitus and pain despite multiple 
Cortisone injections, diagnosed as chronic right knee pain.  
He had returned to work after being off for 12 months, and 
wore a right knee brace at work.  Previous X-rays revealed 
narrowing of the medial joint compartment, post-traumatic 
fragmentation of the patella, and osteoarthritic changes 
manifested by spur formation involving the medial joint 
compartment.  The diagnosis was degenerative joint disease, 
right knee.

Private treatment records from Dr. H., dated in October 1992, 
show that the veteran was seen for complaints of increased 
pain at the posteromedial corner of the right knee, worse 
since attempting to stand for three hours at work, and with 
clinical findings of a mild effusion, a positive Trotter's 
sign, and tenderness at the medial joint line.  The veteran 
was restricted from repetitive squatting, kneeling, or stair 
climbing, standing for more than two hours, or walking more 
than one-quarter mile.  In November 1992, the veteran was 
seen for increased right knee symptoms, with findings of 
swelling, and was given a Cortisone injection.  

A rating decision of November 1992 denied a rating in excess 
of 10 percent for the veteran's service-connected residuals 
of a right knee injury with internal derangement and 
degenerative arthritis, giving rise to this appeal.  

Private treatment records from Dr. H., dated in April 1993, 
show that the veteran was seen for complaints of increasing, 
almost unbearable, pain of the right knee, with significant 
effusion and obvious crepitation, and he was given a 
Cortisone injection.  

In his substantive appeal, received in May 1993, the veteran 
stated that he experienced pain, weakness and swelling of the 
right knee; that he had undergone knee surgeries and been on 
work restriction since 1989; and that he was required to wear 
a knee brace.  

A personal hearing was held in August 1993 before an RO 
Hearing Officer.  The veteran testified as to the history and 
treatment of his right knee disability, and current symptoms 
of pain seven days a week, stiffness, impairment of gait, 
daily swelling, flare-ups, buckling, and audible clicking, 
with difficulty leaving his home and getting to his car.  He 
related that he was unable to take pain medication because of 
an ulcer condition; that he was restricted to light work and 
required to wear a knee brace on the right knee; that he 
received Cortisone injections; and that he treated his knee 
in the evenings with heat, ice packs, and liniment.  He 
related that he had taken three days off since returning to 
work, but was afraid to take any more time off for fear of 
being terminated from his employment, and that both his 
private and VA physicians told him that he should not undergo 
a right knee replacement at his age [35].  A transcript of 
the testimony is of record.  

An October 1993 report of VA orthopedic examination cited the 
veteran's complaints of right knee pain, swelling, and 
buckling, worse with activity.  Examination revealed 
patellofemoral crepitus, with limitation of flexion to 135 
degrees, and X-ray evidence of postsurgical changes, 
degenerative joint disease, and Fairbank's changes, including 
squaring of the condyle, osteophytes of the tibial spine, and 
patellar osteophytes.  The pertinent diagnoses was status 
post arthroscopy with partial meniscectomy and degenerative 
joint disease, right knee. 

Private treatment records from Dr. H., dated in October 1993, 
show that the veteran's right knee was increasingly 
bothersome, with limitation of flexion to 120 degrees and 
effusion, while in November 1993 swelling and fluid of his 
right knee were found to cause increasing difficulty.  

A December 1993 Hearing Officer's decision cited the medical 
evidence of record and summarized the veteran's testimony 
regarding his right knee symptomatology and the resulting 
impairment.  It was determined that a rating in excess of 10 
percent for the veteran's service-connected right knee 
disability was not warranted. 

Private treatment records of the veteran from Dr. H., dated 
in February 1994, show that the veteran continued to be 
restricted from repetitive squatting, kneeling, or stair 
climbing, standing for more than two hours, or walking more 
than one-quarter mile, and that he reported missing time from 
work.  Dr. H. expressed the opinion that the veteran's work 
was significantly aggravating his right knee problems, and 
gave permission for him to try another job at his current 
employment.  In May 1994, the veteran was found to have right 
knee effusion, a positive Trotter's sign, and chronic right 
knee problems.  In an October 1995 letter, Dr. H. cited 
current findings of pain, swelling and obvious effusion of 
the right knee, and expressed the opinion that it was going 
to be extremely difficult to find a job that the veteran 
could perform given the permanent limitations of his right 
knee.  Records dated in November 1995 show that the veteran 
continued to be symptomatic, and was found unable to work due 
to right knee pain, while in December 1995 he returned to 
work with modification of his current job to include a 
different seat and a pedestal upon which to rest his feet.  
X-rays of the right knee in January 1996 revealed osteophyte 
formation, and records dated in February 1996 showed that the 
veteran's right knee continued to be painful, with swelling 
toward the end of the work day, and on performing the 
activities of daily living.  Cortisone injections were 
continued.  In March 1996, clinical findings included 
swelling and effusion of the right knee. 

Private treatment records from Hackley Hospital, dated in 
March and April 1996, include X-ray findings of an old, 
ununited portion of the patella and irregularity of the 
articular surface of the lateral femoral condyle.  A hospital 
summary cited the veteran's history of increasing difficulty 
with his right knee, aggravated in recent months by his 
employment, and current findings of chronic effusion, painful 
crepitus, tenderness at the medial and lateral joint lines, 
limitation of motion to 110-120 degrees, and X-ray evidence 
of degenerative changes.  The preoperative diagnosis was 
post-traumatic degenerative arthritis, possible internal 
derangement, lateral cartilage tear, multiple rice bodies and 
severe degenerative changes with loose osteochondral 
fragments of the superior pole, right patella.  The veteran 
underwent a diagnostic arthroscopy and washing and removal of 
the rice bodies, a lateral meniscectomy, and debridement of 
the patella including removal of large mobile osteochondral 
fragments from the superior pole.  The operative report 
disclosed findings of significant degenerative change on the 
lateral aspect of the medial femoral condyle, a significant 
degenerative tear of the midportion of the lateral meniscus, 
chronic inflammatory synovitis, and a very severely 
degenerative undersurface of the patellar with Grade 2, 3, 
and 4 changes.  

Physical therapy records from Hackley Hospital dated in April 
and May 1996 show that the veteran attended physical therapy 
three times weekly, and became able to walk without assistive 
devices.  He was discharged from therapy with decreased 
swelling, minimal right knee effusion, and knee flexion from 
-1 to 131 degrees, and was able to stand for 15 minutes 
before onset of pain or swelling, and to tolerate standing 
for one hour.  

Treatment records from Dr. H., dated in May 1996, show that 
the veteran's right knee continued to be symptomatic, with 
swelling on activity, and continuation of physical therapy 
was recommended.  In June 1996, right knee symptoms 
persisted, and work restrictions were continued.  A June 1996 
letter from Dr. H. stated that the veteran could return to 
work, but was restricted from repetitive bending, squatting 
or twisting, standing for more than one hour, or lifting more 
than 30 pounds.  

A rating decision of June 1996 granted temporary total 
disability benefits under the provisions of  38 C.F.R. Part 
4, § 4.30, and deferred evaluation of the veteran's service-
connected right knee disability.

A July 1996 report of VA orthopedic examination cited the 
veteran's history of right knee surgeries in 1979, 1986, and 
1996, and his current complaints of pain, swelling, and 
problems with walking, bending, stooping, or standing for 
prolonged periods.  It was noted that the veteran had not 
returned to work, and wore braces on both knees.  Examination 
of the right knee revealed well-healed punctate scars, 
swelling on the lateral aspect of the patella, tenderness of 
the lateral aspect of the knee, limitation of flexion to 135 
degrees, deformity consistent with multiple arthroscopic 
procedures, and X-ray evidence of suprapatellar joint 
effusion, medial joint space narrowing, and spur formation 
consistent with degenerative arthritic changes.  

An August 1996 letter from Dr. H. stated that the veteran 
could return to work, but was restricted from repetitive 
bending, squatting or twisting, standing for more than one 
hour, or lifting limited to 30 pounds occasionally and 50 
pounds frequently.  Clinical findings included a mild 
effusion in the right knee, with no significant joint line 
tenderness or instability.  The work restrictions were 
continued.

A rating decision of August 1996 granted an extension of 
temporary total disability benefits under the provisions of  
38 C.F.R. Part 4, § 4.30, and continued the denial of a 
rating in excess of 10 percent for the veteran's service-
connected postoperative residuals of right knee meniscectomy 
times two.

As noted, in April 1997, the Board remanded the case to the 
RO for additional development of the evidence, to include 
another VA orthopedic examination taking into consideration 
the provisions of  38 C.F.R. §§ 4.40, 4.45, 4.59, and the 
Court's decision in  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A report of examination of the veteran by Dr. S., dated in 
January 1997, cited the veteran's history of multiple right 
knee surgeries and his current complaints of right knee pain, 
worse by evening, with frequent sleep disturbance, difficulty 
on prolonged sitting, standing, driving for over an hour, or 
walking more than one-quarter mile, and aggravated by 
bending, lifting, pushing, and pulling.  It was indicated 
that the veteran normally wears a knee brace to protect his 
knee.  Examination disclosed that the veteran walked stiffly, 
favoring his right knee, and stood with a slight pelvic tilt, 
left crest higher than the right.  A left rotoscoliosis was 
present in the left dorsal region, Romberg was positive, and 
squatting was limited to halfway, with use of the hand to 
regain the standing position due to catching pain in the 
knees.  Arthroscopy scars of the right knee were noted, 
tenderness was found at the medial and lateral right knee, 
Lachman's (anterior drawer) test and McMurray's (medial 
meniscus tear) test were positive, and parapatellar swelling 
was present.  Circumferential measurements of the right thigh 
were 2 centimeters (cms.) less than the left, right knee 
measurements were 2 cms. less on the right, and right calf 
measurement was 1 cm. less than the left.  Range of right 
knee motion was to -12 degrees on extension and 120 degrees 
on extension.  The examiner stated that the veteran had a 
history of long-standing knee problems, and that increasing 
degenerative changes overloaded the situation to the point 
that he was not comfortable sitting, standing, or walking.  
The clinical impression was degenerative and osteoarthritis 
of the right knee with internal derangement.  

Private treatment records of the veteran from Dr. H., dated 
in February 1997, show that examination of the veteran's 
right knee disclosed no changes, and that his previous 
recommendations had not changed.  In May 1997, the veteran 
had not returned to work postoperatively and continued to be 
symptomatic, with obvious effusion and handicap.  It was 
noted that the veteran was participating in a work-hardening 
program with instruction in ergonomics and an evaluation of 
work tolerance.  

Records obtained from the Social Security Administration 
(SSA) included a March 1997 report of examination of the 
veteran by Dr. K., a private physician, citing the veteran's 
medical and surgical history, and stating that the veteran 
was able to perform a sit-down job, but was required to sit 
six hours of an eight-hour work day and stand or walk no more 
than two hours of an eight-hour workday due to bilateral knee 
pain with postoperative residuals of right knee arthroscopies 
times three.  
X-rays of the right knee in April and May 1997 revealed an 
old, ununited portion of the patella and irregularity of the 
articular surface of the lateral femoral condyle.

Additional SSA records show that the veteran's original claim 
for benefits based on total disability was denied in April 
1997; that his request for reconsideration was denied in July 
1997; and that his appeal was dismissed in February 1998.  

A June 1999 report of VA orthopedic examination noted the 
veteran's medical and surgical history, cited his complaints 
of right knee pain and swelling, and indicated that the 
veteran was currently driving a forklift at work, which he 
was able to do with some restrictions.  Examination of the 
right knee disclosed fluid accumulation, patellofemoral 
crepitus on flexion and extension, mild posterior and 
anterior joint laxity, and muscle atrophy of the right 
quadriceps to one inch less than the left, without limitation 
of knee flexion or extension.  X-ray of the right knee 
revealed considerable degenerative arthritis, particularly in 
the medial compartment, with periarticular osteophytes and 
cystic changes involving the intercondylar eminence of the 
tibia, with progression since X-ray in July 1996.  The 
examiner stated that based upon the findings on examination, 
the veteran could be expected to have right knee pain on 
prolonged standing or walking, with pain and joint swelling 
on kneeling, and that during such times the veteran would 
have limited motion primarily due to pain in the joint, with 
significant restriction of functional capacity.  It was 
further stated that the veteran's had disuse muscle atrophy 
of the right quadriceps, and that it was possible that 
progressive osteoarthritic changes of the right knee joint 
would continue, requiring a total right knee replacement, 
although such surgery should be delayed as long as possible.  
It was indicated that the veteran's current physical and 
industrial activities were restricted by limitation of 
prolonged standing or walking due to right knee pain.  The 
impression was post-traumatic degenerative arthritis of the 
right knee.  

A rating decision of July 2000 granted an increased 
evaluation of 20 percent for the veteran's service-connected 
postoperative residuals of a right knee injury with 
meniscectomy times two [sic], effective June 22, 1999, and 
granted a separate 10 percent rating for post-traumatic 
degenerative arthritis of the right knee, effective June 22, 
1999.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000);  Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).  However, except as 
otherwise provided in the Rating Schedule, all disabilities, 
including those arising from a single entity, are to be rated 
separately.  38 C.F.R. § 4.25 (2000);  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) [the assignment of separate 
disability ratings does not violate the antipyramiding 
regulation if none of the symptomatology of one condition is 
duplicative of or overlapping with the symptomatology of the 
other condition].  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2000).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2001).

The veteran's claim for a rating in excess of 10 percent for 
his service-connected postoperative residuals of a right knee 
injury with degenerative arthritis was received at the RO on 
July 21, 1992, at which time that disability was evaluated 
under the provisions of  38 C.F.R.  § 4.71a, Diagnostic Codes 
5257.  There was no rating assigned for his demonstrated and 
diagnosed degenerative arthritis of the right knee joint, 
shown during active service and subsequently.  Title 38 
C.F.R. § 4.27 (2001) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.

Under Diagnostic Code 5257, which addresses other impairment 
of the knee, including recurrent subluxation and lateral 
instability, a 10 percent evaluation is provided where knee 
impairment is slight, a 20 percent rating where knee 
impairment is moderate, and a 30 percent evaluation where 
knee disability is severe.  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 CF.R. § 4.6 (2000).

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

Diagnostic Code 5258 provides a 20 percent evaluation for a 
dislocated semilunar cartilage, with frequent episodes of 
"locking", pain, and effusion into the joint.  However, the 
record shows that at all times currently at issue, the 
veteran underwent surgical repair for any dislocated or torn 
semilunar cartilage, with award of a temporary total rating 
under 38 C.F.R. Part 4, § 4.30 (2001).

Under Diagnostic Code 5259, removal of a semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  As the 
maximum rating provided under that diagnostic code is 10 
percent, evaluation under that diagnostic code would not 
serve to increase the veteran's current rating evaluation.  
Diagnostic Code 5259 requires consideration of §§ 4.40 and 
4.45 because removal of the semilunar cartilage may result in 
complications producing loss of motion.  VAOPGCPREC 9-98 
(August 14, 1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. Part 4, § 4.31 
(2001).

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees warrants a 
zero percent rating.  In this case, the requisite limitation 
of flexion for a compensable evaluation under that diagnostic 
code is not demonstrated.  

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is assigned a zero percent rating.  
The limitation of extension necessary for a compensable 
evaluation under Diagnostic Code 5261 is not demonstrated 
except on a single instance immediately pre- and 
postoperatively in April 1996. 

The record in this case shows that the veteran's right knee 
disability has been rated under Diagnostic Code 5257 since 
the initial grant of service connection, effective the date 
following service separation, based upon history and findings 
of right knee instability including positive Lachman's tests 
and anterior drawer test.  The longitudinal record further 
shows that since that allowance, both private and VA 
examinations have found clinical and X-ray evidence of both 
right knee instability and arthritis of the right knee joint, 
most recently on the June 22, 1999, VA examination. 

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders, 
stating that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  
The General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any 
separate rating must be based upon additional disability.  
When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  

In this case, the medical evidence of record shows clinical 
findings of limitation of right knee flexion to 130 degrees 
on VA examination in September 1989, to 135 degrees of 
flexion on VA examination in October 1993, to 120 degrees of 
flexion on private examination in October 1993, to 110-120 
degrees of flexion on preoperative evaluation in April 1996, 
to 131 degrees of flexion on completion of physical therapy 
in May 1996, to 135 degrees of flexion on VA examination on 
in July 1996, to 120 degrees of flexion on private 
examination in January 1997, and 135 degrees of flexion on VA 
examination in June 1999.  The record includes no clinical 
findings of right knee limitation of flexion or extension 
sufficient to meet the criteria for a zero-percent rating 
under either diagnostic code 5260 or 5261, and a separate 
rating for arthritis under Diagnostic Codes 5003 is not 
warranted pursuant to VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98, the VA General Counsel also held that if 
a veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, as in this case, and there is 
also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under  38 
C.F.R. § 4.59.  In this case, the medical evidence of record 
includes Medical Board findings of right knee chondromalacia 
with X-ray findings of osteophyte formation during active 
service, and X-ray findings of post-traumatic and 
degenerative osteoarthritis of the veteran's right knee 
within the initial postservice year and consistently on 
private and VA examinations thereafter.  

The medical record shows that the veteran has consistently 
complained of right knee symptomatology, including pain, on 
private and VA outpatient treatment and examinations and in 
the testimony offered at his August 1993 personal hearing.  
Further, private treatment records dated in June 1992 show 
that the veteran's right knee continued to be symptomatic, 
with swelling, crepitus, pain on standing and "permanent 
limitations", while in August 1992 he was restricted from 
repetitive squatting, kneeling, or stair climbing, standing 
for more than two hours, or walking more than one-quarter 
mile because of his right knee disability.  An August 1992 VA 
examination report cited the veteran's complaints of right 
knee pain, and VA outpatient treatment records dated in 
September 1992 disclosed right knee crepitus and pain despite 
multiple Cortisone injections, diagnosed as chronic right 
knee pain, and cited X-ray evidence of narrowing of the 
medial joint compartment, right knee, with post-traumatic 
fragmentation of the patella, and osteoarthritic changes 
manifested by spur formation involving the medial joint 
compartment.  

Private treatment records, dated in October 1992, cite 
clinical findings of a mild effusion, a positive Trotter's 
sign, and tenderness at the medial joint line, and the 
veteran was restricted from repetitive squatting, kneeling, 
or stair climbing, standing for more than two hours, or 
walking more than one-quarter mile.  In November 1992, the 
veteran was again seen for increased right knee symptoms, 
with findings of swelling, and was given a Cortisone 
injection, while in April 1993, he was seen for complaints of 
increasing, almost unbearable, pain of the right knee, with 
significant effusion and obvious crepitation, and he was 
again given a Cortisone injection.  

At his August 1993 personal hearing, the veteran testified 
that he experienced symptoms right knee pain seven days a 
week, with stiffness, impairment of gait, daily swelling, 
flare-ups, buckling, and audible clicking; that he was 
restricted to light work and required to wear a knee brace on 
the right knee; that he received Cortisone injections; and 
that both his private and VA physicians told him that he 
should not undergo a right knee replacement at his age.  The 
Board finds that the veteran's testimony is both credible and 
consistent with the medical evidence.  

Further, VA examination in October 1993 revealed 
patellofemoral crepitus, with limitation of flexion to 135 
degrees, and X-ray evidence of postsurgical changes, 
degenerative joint disease, and Fairbank's changes, including 
squaring of the condyle, osteophytes of the tibial spine, and 
patellar osteophytes.  Private treatment records, dated in 
October and November 1993, show that the veteran's right knee 
was increasingly bothersome, with limitation of flexion to 
120 degrees, swelling, and effusion, while records dated in 
May 1994 show that the veteran had right knee effusion, a 
positive Trotter's sign, and chronic right knee problems.  In 
October 1995, the veteran was shown to have pain, swelling 
and obvious effusion of the right knee, while in November 
1995 he continued to be symptomatic, X-rays in January 1996 
revealed osteophyte formation, and records dated in February 
1996 showed that his right knee continued to be painful, with 
swelling toward the end of the work day, and on performing 
the activities of daily living.  

The April 1996 private hospital showed current findings of 
chronic effusion, painful crepitus, tenderness at the medial 
and lateral joint lines, limitation of motion to 110-120 
degrees, and X-ray evidence of degenerative changes, 
requiring that he undergo a diagnostic arthroscopy, a lateral 
meniscectomy, and debridement of the patella.  Operative 
findings included significant degenerative change on the 
lateral aspect of the medial femoral condyle, a significant 
degenerative tear of the midportion of the lateral meniscus, 
and a very severely degenerative undersurface of the patellar 
with Grade 2, 3, and 4 changes.  Private treatment records, 
dated in May 1996, show that the veteran's right knee 
continued to be symptomatic, with swelling on activity, and 
in June 1996, right knee symptoms persisted, and work 
restrictions were continued.  

The July 1996 VA examination revealed swelling on the lateral 
aspect of the patella, tenderness of the lateral aspect of 
the knee, limitation of flexion to 135 degrees, deformity 
consistent with multiple arthroscopic procedures, and X-ray 
evidence of suprapatellar joint effusion, medial joint space 
narrowing, and spur formation consistent with degenerative 
arthritic changes, while a January 1997 private examination 
disclosed that the veteran walked stiffly, favoring his right 
knee, squatting was limited to halfway, tenderness was found 
at the medial and lateral right knee, Lachman's (anterior 
drawer) test and McMurray's (medial meniscus tear) test were 
positive, parapatellar swelling was present, circumferential 
measurements of the right thigh were 2 centimeters (cms.) 
less than the left, right knee measurements were 2 cms. less 
on the right, and right calf measurement was 1 cm. less than 
the left, and range of right knee motion was to -12 degrees 
on extension and 120 degrees on extension.  The examiner 
stated that the veteran was not comfortable sitting, 
standing, or walking due to degenerative and osteoarthritis 
of the right knee with internal derangement.  In February 
1997, the veteran continued to be symptomatic, with obvious 
effusion and handicap, and a March 1997 private examination 
report stated that the veteran was required to sit six hours 
of an eight-hour work day and stand or walk no more than two 
hours of an eight-hour workday due to bilateral knee pain 
with postoperative residuals of right knee arthroscopies 
times three.  

The June 1999 VA examination of the veteran's right knee 
disclosed fluid accumulation, patellofemoral crepitus on 
flexion and extension, mild posterior and anterior joint 
laxity, muscle atrophy of the right quadriceps to one inch 
less than the left, without limitation of knee flexion or 
extension, and X-ray evidence of considerable degenerative 
arthritis, particularly in the medial compartment, with 
periarticular osteophytes and cystic changes involving the 
intercondylar eminence of the tibia, with progression since 
X-ray in July 1996.  The examiner stated that the veteran 
could be expected to have right knee pain on prolonged 
standing or walking, with pain and joint swelling on 
kneeling; that during such times the veteran would have 
limited motion primarily due to pain in the joint, with 
significant restriction of functional capacity; that the 
veteran's had disuse muscle atrophy of the right quadriceps; 
that the veteran's current physical and industrial activities 
were restricted by limitation of prolonged standing or 
walking due to right knee pain; and that it was possible that 
progressive osteoarthritic changes of the right knee joint 
would continue, requiring a total right knee replacement.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the veteran is entitled to an 
increased rating of 20 percent for his service-connected 
postoperative residuals of right knee injury under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257, effective June 21, 1992, the date of receipt of his 
claim for increase.  That determination is based upon 
clinical evidence establishing at least moderate impairment 
of right knee function.  The Board is aware of the provisions 
of  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000), in light of the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, the Court has also held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, these 
provisions do not apply.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  

The Board further finds that the veteran is entitled to a 
separate disability rating of 10 percent based upon his 
disability rating under Diagnostic Code 5257 for other 
impairment of the right knee, including instability of the 
knee, and X-ray evidence of arthritis, with credible 
complaints and objective findings of painful motion under  38 
C.F.R. § 4.59 (2001).  See  VAOPGCPREC 9-98;  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) [the assignment of 
separate disability ratings does not violate the 
antipyramiding regulation if none of the symptomatology of 
one condition is duplicative of or overlapping with the 
symptomatology of the other condition].  Accordingly, a 
separate 10 percent rating for arthritis is granted, 
effective June 21, 1992, under the provisions of  38 C.F.R. 
Part 4, §§ 4.59, 4.71a, Diagnostic Code 5003 (2001);  
Esteban, 6 Vet. App. at 261-62.

Further, the Board finds that the veteran is entitled to an 
increased rating of 30 percent for his service-connected 
postoperative residuals of right knee injury under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257, effective July 12, 1996, based upon clinical evidence 
establishing severe impairment to right knee function, with 
no further surgical options other than a total knee 
replacement.  The Board further finds that the veteran is 
entitled to continuation of the separate 10 percent 
evaluation for arthritis on and after July 12, 1996, under 
the provisions of  38 C.F.R. Part 4, §§ 4.59, 4.71a, 
Diagnostic Code 5003 (2001);  Esteban, 6 Vet. App. at 261-62.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  In the July 2000 supplemental 
statement of the case, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected right knee disability.  Since this matter 
has been adjudicated by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001);  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
Neither the veteran nor his representative have asserted that 
the schedular ratings are inadequate for purposes of 
evaluating his right knee disability. 

In this case, the evidence shows that the veteran was 
hospitalized in 1979, 1986, and 1996 for right knee 
surgeries, essentially at intervals of 10 years.  The Board 
finds that such does not constitute frequent periods of 
hospitalization.  Further, the records shows that the veteran 
is currently working on a full-time basis as a fork-lift 
operator, and that his current restrictions of activity do 
not markedly interfere with his performance of that 
employment.  This evidence obviously is not consistent with 
marked interference with employment, and there is no evidence 
of an exceptional or unusual clinical picture.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992);  see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
essence, the Board finds that the evidence does not show that 
the veteran's service- connected disability causes marked 
interference with employment or results in frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board determines that the assignment of an extraschedular 
rating  pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disability, as 
provided by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (2001).  

ORDER

An increased rating of 20 percent for service-connected 
postoperative residuals of right knee injury is assigned 
under 38 U.S.C.A. § 4.71a, Diagnostic Code 5257, effective 
June 21, 1992, subject to controlling regulations governing 
the payment of monetary benefits.

An increased rating of 30 percent for service-connected 
postoperative residuals of right knee injury is assigned 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257, effective July 12, 1996, subject to 
controlling regulations governing the payment of monetary 
benefits.

A separate disability rating of 10 percent for arthritis of 
the right knee is assigned under  38 C.F.R. Part 4, §§ 4.59, 
4.71a, Diagnostic Code 5003, effective June 21, 1992, subject 
to controlling regulations governing the payment of monetary 
benefits.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

